J-S35022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    RAYANDO HUGGINS

                             Appellant               No. 3280 EDA 2019


            Appeal from the PCRA Order entered November 4, 2019
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0202361-2005


BEFORE: BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 14, 2020

        Appellant, Rayando Huggins, appeals from the November 4, 2019 order

entered in the Court of Common Pleas of Philadelphia County, which denied

without a hearing his petition under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-46. We affirm.

        The factual background and the procedural history are not at issue

here.1 Briefly, on November 18, 2004, Appellant shot and killed Eric Baylis.

On January 20, 2006, a jury found Appellant guilty of first-degree murder and,

on the same day, the trial court sentenced him to life in prison.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Unless otherwise noted, the factual background and procedural history of
the case come from Commonwealth v. Huggins, No. 1363 EDA 2007,
unpublished memorandum (Pa. Super. filed February 8, 2008), and
Commonwealth v. Huggins, No. 3228 EDA 2010, unpublished
memorandum (Pa. Super. filed August 4, 2011).
J-S35022-20



        After his appeal was reinstated nunc pro tunc, Appellant filed a timely

direct appeal to this Court on May 14, 2007. On February 8, 2008, we affirmed

the judgment of sentence.        Huggins, 1363 EDA 2007.       Appellant filed a

petition for allowance of appeal, which our Supreme Court denied on

September 25, 2008.        Commonwealth v. Huggins, 960 A.2d 837 (Pa.

2008). On February 12, 2009, Appellant filed a pro se PCRA petition. After

appointing counsel, the PCRA court dismissed the PCRA petition on November

12, 2010. On appeal, we affirmed. Huggins, 3228 EDA 2010. Our Supreme

Court denied Appellant’s petition for allowance of appeal on December 28,

2011.

        On January 19, 2018, Appellant filed a petition for habeas corpus relief

alleging that he was illegally confined on the basis of 18 Pa.C.S.A. § 1102(a),

which    is   unconstitutional   and   void   under   the   vagueness   doctrine.

Subsequently, Appellant amended the habeas corpus petition to include a

claim concerning the competency of his trial counsel.

        The PCRA court, treating the habeas corpus petition as a PCRA petition,

dismissed Appellant’s petition as untimely on November 4, 2019. This appeal

followed.

        “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).




                                       -2-
J-S35022-20



      Initially, we review whether Appellant’s self-styled petition for habeas

corpus relief was in the nature of a PCRA petition subject to the jurisdictional

requirements of Section 9545(b).

      Any petition filed after an appellant’s judgment of sentence becomes

final must be treated as a PCRA petition where the PCRA provides for a

potential remedy. See, e.g., Commonwealth v. Taylor, 65 A.3d 462, 465-

66 (Pa. Super. 2013) (deeming petition for habeas corpus relief from allegedly

illegal sentence a PCRA petition because claim challenging legality of sentence

is cognizable under PCRA). It is undisputed that a challenge to the legality of

one’s sentence is cognizable under the PCRA. See, e.g., Commonwealth

Beck, 848 A.2d 987, 989 (Pa. Super. 2004). Here, Appellant challenges the

legality of his sentence, which, as the PCRA court did, we treat as a claim

falling within the purview of the PCRA.

      Similarly, claims of ineffective assistance of counsel are “cognizable

under the PCRA and the writ of habeas corpus [is] not available.”

Commonwealth v.         Turner,    80    A.3d   754,   770   (Pa.   2013)   (citing

Commonwealth v. Peterkin, 722 A.2d 638, 641 (Pa. 1998) (holding that

because an untimely PCRA petition was premised on claims that were

cognizable under the PCRA, the statutory writ of habeas corpus was

unavailable)).

      As both claims raised by Appellant fall within the purview of the PCRA,

Appellant’s petition is subject to the rules of the PCRA.




                                        -3-
J-S35022-20



      All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless an

exception to timeliness applies. 42 Pa.C.S.A. § 9545(b)(1). “The PCRA’s time

restrictions are jurisdictional in nature. Thus, if a PCRA petition is untimely,

neither this Court nor the [PCRA] court has jurisdiction over the petition.

Without jurisdiction, we simply do not have the legal authority to address the

substantive claims.” Commonwealth v. Chester, 895 A.2d 520, 522 (Pa.

2006) (internal citations and quotation marks omitted).        As timeliness is

separate and distinct from the merits of Appellant’s underlying claims, we first

determine whether this PCRA petition is timely filed.     Commonwealth v.

Stokes, 959 A.2d 306, 310 (Pa. 2008). The timeliness requirements of the

PCRA petition must be met, even if the underlying claim is a challenge to the

legality of the sentence. See Commonwealth v. Fahy, 737 A.2d 214, 223

(Pa. 1999) (“Although legality of sentence is always subject to review within

the PCRA, claims must still first satisfy the PCRA’s time limits or one of the

exceptions thereto”) (citation omitted).

      Here, the record reflects Appellant’s judgment of sentence became final

on December 24, 2008, ninety days after our Supreme Court denied his

petition for allowance of appeal. See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P.

903(a); Sup. Ct. R. 13. Appellant had one year from December 24, 2008 to

file a timely PCRA petition. His present petition, which was filed in 2018, is

therefore facially untimely.




                                     -4-
J-S35022-20



      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.

      Here, in connection with the legality of his sentence claim, Appellant did

not allege or prove any of the exceptions to the PCRA’s jurisdictional time bar.

Accordingly, we are barred from addressing the merits of his challenge.

      In connection with the competency of counsel, it appears Appellant

argues that the discovery of counsel’s personal, professional, and disciplinary

issues qualifies as a “newly-discovered” fact. We disagree.

      Appellant’s argument has several defects. First, our Supreme Court has

held repeatedly that petitioners cannot satisfy the newly-discovered facts

exception by alleging ineffectiveness of PCRA counsel.              See, e.g.,

Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 785-86 (Pa. 2000);

Commonwealth v. Pursell, 749 A.2d 911 (Pa. 2000) (claims of counsel’s

ineffectiveness do not escape the PCRA’s one-year time limitation merely

because they are presented in term of current’s counsel discovery of the fact);

Commonwealth v. Lark, 746 A.2d 585 (Pa. 2000) (couching argument in

terms of ineffectiveness cannot save a petition that does not fall into exception

to time bar).

      Second, even assuming that counsel’s issues qualify as newly-

discovered facts, Appellant failed to establish that “the facts upon which the

claim is predicated were unknown to the petitioner and could not have been

ascertained by the exercise of due diligence.” 42 Pa.C.S.A. § 9545(b)(1)(ii).

                                      -5-
J-S35022-20



      Finally,   Appellant   failed   to   establish   that   counsel’s    personal,

professional, and disciplinary issues affected counsel’s performance and that

Appellant suffered prejudice from counsel’s performance.                  See, e.g.,

Commonwealth v. Vance, 546 A.2d 611, 638 (Pa. Super. 1988) (quoting

Berry v. King, 765 F.2d 451, 454 (5th Cir. 1985)) (“[T]he fact that an

attorney used drugs is not, in and of itself, relevant to an effective assistance

claim.   The critical issue is whether, for whatever reason, counsel’s

performance was deficient and whether the deficiency prejudiced the

defendant”). In light of the foregoing, we conclude that Appellant’s claims do

not qualify as “newly-discovered” facts under 42 Pa.C.S.A. § 9545(b)(1)(ii).

      Therefore, because Appellant filed a facially untimely PCRA petition and

has failed to plead and/or prove the applicability of any exception to the PCRA

time bar, we affirm the PCRA court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2020




                                       -6-